EXHIBIT 10.1

Form of Stock Option Agreement

 

NONQUALIFIED STOCK OPTION GRANTED

 

BY

 

HITTITE MICROWAVE CORPORATION

 

UNDER THE

 

2005 STOCK INCENTIVE PLAN

 

WITNESSETH:

 

For valuable consideration, the receipt of which is hereby acknowledged, Hittite
Microwave Corporation (the “Company”) hereby grants to the Holder named in
Schedule A attached hereto, pursuant to the Company’s 2005 Stock Incentive Plan
(the “Plan”), the following Nonqualified Stock Option (the “Option”):

 

FIRST:  Subject to the terms and conditions hereinafter set forth, the Holder is
hereby given the right and option to purchase from the Company shares of the
Company’s Common Stock, $.01 par value per share (the “Common Stock”).  Schedule
A attached hereto and hereby incorporated herein sets forth, with respect to
this Option, (i) its expiration date, (ii) its exercise price per share, (iii)
the maximum number of shares that the Holder may purchase upon exercise hereof,
and (iv) the vesting schedule.  It also sets forth applicable conditions
precedent to exercise of this Option, as well as any additional terms and
conditions that the Company may wish to incorporate herein.

 

This Option may be exercised in whole or in part, by delivering written notice
of exercise to the Company, specifying the number of shares to be purchased. 
Payment of the purchase price may be made by delivery of cash or bank check or
other instrument acceptable to the Committee in an amount equal to the exercise
price of such Options, or by one or more of the following methods:

 

                (i)            with the written consent of the Committee, by
delivery to the Company of shares of Common Stock of the Company having a fair
market value equal in amount to the aggregate exercise price of the Options
being exercised; or

 

                (ii)           provided that the Holder is not an executive
officer of the Company, and with the written consent of the Committee, by
delivery to the Company of a personal recourse note issued by the Holder to the
Company in a principal amount equal to such aggregate exercise price and with
such other terms, including interest rate and maturity, as the Company may
determine in its discretion; provided, however, that the interest rate borne by
such note shall not be less than the lowest applicable federal rate, as defined
in Section 1274(d) of the Code; or

 

 

--------------------------------------------------------------------------------


 

                (iii)          if the class of Common Stock is registered under
the Securities Exchange Act of 1934 at such time, by delivery to the Company of
a properly executed exercise notice along with irrevocable instructions to a
broker to deliver promptly to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event that the
Holder chooses to pay the purchase price as so provided, the Holder and the
broker shall comply with such procedures and enter into such agreements of
indemnity and other agreements as the Committee shall prescribe as a condition
of such payment procedure (including, in the case of an Holder who is an
executive officer of the Company, such procedures and agreements as the
Committee deems appropriate in order to avoid any extension of credit in the
form of a personal loan to such officer).  The Company need not act upon such
exercise notice until the Company receives full payment of the exercise price;
or

 

                (iv)          by reducing the number of Option shares otherwise
issuable to the Holder upon exercise of the Option by a number of shares of
Common Stock having a fair market value at the time of exercise equal to such
aggregate exercise price of the shares of Common Stock as to which the Option is
being exercised; or

 

                (v)           by any combination of such methods of payment.

 

SECOND:  Any resale of shares issued upon exercise of this Option that is made
while the Holder is an “affiliate” of the Company within the meaning of the
rules and regulations of the of the Securities and Exchange Commission (the
“Commission”) must be made in compliance with the provisions of Rule 144 adopted
by the Commission that are applicable to the resale of securities that are not
“restricted securities” within the meaning of that Rule.

 

THIRD:  Within a reasonable time following the receipt by the Company of payment
of the exercise price in accord with the provisions of Paragraph FIRST of the
Option, the Company will deliver or cause to be delivered to the Holder (or if
any other individual or individuals are exercising this Option, to such
individual or individuals) at the office of the Company a certificate or
certificates for the number of shares with respect to which the Option is then
being exercised, registered in the name of the Holder (or the name or names of
the individual or individuals exercising the Option, either alone or jointly
with another person or persons with rights of survivorship, as the individual or
individuals exercising the Option shall prescribe in writing to the Company);
provided, however, that if any law, regulation or order of the Commission or
other body having jurisdiction in the premises shall require the Company or the
Holder (or the individual or individuals exercising this Option) to take any
action in connection with the sale of the shares then being purchased, then,
subject to the other provisions of this Paragraph, the date on which such sale
shall be deemed to have occurred and the date for the delivery of the
certificates for such shares shall be extended for the period necessary to take
and complete such action.  Said certificate shall include appropriate securities
and other legends referencing stock transfer restrictions imposed by this Option
or the Plan.  Delivery by the Company of the certificates for such shares shall
be deemed effected for all purposes when the Company or a stock transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to Holder, at the address specified in the Investment Letter.

 

FOURTH:  The existence of outstanding options shall not affect in any way the
right or power of the Company or its stockholders to make or authorize, without
limitation, any or all

 

2

--------------------------------------------------------------------------------


 

adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of Common Stock, or any issue of bonds, debentures,
preferred or prior preference stock or other capital stock ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

(a)           Recapitalization, Stock Splits, and Dividends.

 

If the Company shall effect a subdivision or consolidation of shares or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of the Common Stock outstanding, without
receiving compensation therefor in money, services or property, then the number,
class, and per share price of shares of stock subject to this option shall be
appropriately adjusted in such a manner as to entitle the Holder to receive upon
exercise of this option, for the same aggregate cash consideration, the same
total number and class of shares that the owner of an equal number of
outstanding shares of Common Stock would own as a result of the event requiring
the adjustment.

 

Adjustments under this Paragraph FOURTH shall be determined by the Board or the
Committee and such determinations shall be conclusive.  The Board or the
Committee shall have the discretion and power in any such event to determine and
to make effective provision for acceleration of the time or times at which any
option or portion thereof shall become exercisable.  No fractional shares of
Common Stock shall be issued under the Plan on account of any adjustment
specified above.

 

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
this option.

 

(b)           Change in Control.  Upon the occurrence of a Change of Control as
defined below:

 

(i)            subject to the provisions of clause (iii) below, after the
effective date of such Change of Control, the Holder of this Option shall be
entitled, upon exercise thereof, to receive, in lieu of shares of Common Stock,
shares of such stock or other securities, cash or property (or consideration
based upon shares of such stock or other securities, cash or property) as the
holders of shares of Common Stock received in connection with the Change of
Control;

 

(ii)           the Committee may accelerate, fully or in part, the time for
exercise of, and waive any or all conditions and restrictions on, this Option,
effective upon a date prior or subsequent to the effective date of such Change
of Control, as specified by the Committee; or

 

(iii)          this Option may be cancelled by the Committee as of the effective
date of any such Change of Control provided that (x) prior written notice of
such cancellation shall have been given to the Holder and (y) the Holder shall
have the right to exercise such Option to the

 

 

3

--------------------------------------------------------------------------------


 

extent that the same is then exercisable or, in full, if the Committee shall
have accelerated the time for exercise of all such unexercised and unexpired
Awards, during the thirty (30) day period preceding the effective date of such
Change of Control.

 

(c)           “Change of Control” shall mean the occurrence of any one of the
following events:

 

(i)            any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes, after the Effective Date of this Plan, a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

(ii)           the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation or other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(iii)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

FIFTH:  No person shall, by virtue of the granting of this Option to the Holder,
be deemed to be a holder of any shares purchasable under this Option or to be
entitled to the rights or privileges of a holder of such shares unless and until
this Option has been exercised with respect to such shares and they have been
issued pursuant to that exercise of this Option.  The Company shall, at all
times while any portion of this Option is outstanding, reserve and keep
available, out of shares of its authorized and unissued stock or reacquired
shares, a sufficient number of shares of its Common Stock to satisfy the
requirements of this Option; shall comply with the terms of this Option promptly
upon exercise of the option rights; and shall pay all fees or expenses
necessarily incurred by the Company in connection with the issuance and delivery
of shares pursuant to the exercise of this Option.

 

SIXTH:  This option is not transferable by the Holder otherwise than by will or
the laws of descent and distribution.  This Option shall be exercisable, and
shall be subject to termination, as follows:

 

(i)            Termination by Death.  If Holder’s employment by the Company and
its Affiliates terminates by reason of death, this Option may thereafter be
exercised to the extent exercisable at the date of death, by the legal
representative or legatee of the participant, for a period of one hundred eighty
(180) days (or such longer period as the Committee shall specify at

 

 

4

--------------------------------------------------------------------------------


 

any time) from the date of death, or until the expiration of the stated term of
the Option, if earlier.

 

(ii)           Termination by Reason of Disability or Normal Retirement.

 

(A)          If the Holder’s employment by the Company and its Affiliates has
terminated by reason of Disability, this Option may thereafter be exercised, to
the extent it was exercisable at the time of such termination, for a period of
ninety (90) days (or such longer period as the Committee shall specify at any
time) from the date of such termination of employment, or until the expiration
of the stated term of the Option, if earlier.

 

(B)           If the Holder’s employment by the Company and its Affiliates has
terminated by reason of Normal Retirement, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of ninety (90) days (or such longer period as the Committee shall
specify at any time) from the date of such termination of employment, or until
the expiration of the stated term of the Option, if earlier. For purposes of
this paragraph, “Normal Retirement” means retirement in good standing from
active employment with the Company and its Affiliates in accordance with the
retirement policies of the Company and its Affiliates then in effect.

 

(C)           The Committee shall have sole authority and discretion to
determine whether a participant’s employment has been terminated by reason of
Disability or Normal Retirement.

 

(iii)          Termination for Cause.  If Holder’s employment by the Company and
its Affiliates has been terminated for Cause, as determined by the Committee in
its sole discretion, any Option held by such participant shall immediately
terminate and be of no further force and effect.

 

(iv)          Other Termination.  Unless otherwise determined by the Committee,
if the Holder’s employment by the Company and its Affiliates terminates for any
reason other than death, Disability, Normal Retirement or for Cause, this Option
may thereafter be exercised, to the extent it was exercisable on the date of
termination of employment, for thirty (30) days (or such other period as the
Committee shall specify) from the date of termination of employment or until the
expiration of the stated term of the Option, if earlier.

 

SEVENTH:  Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered at the office of the
President of the Company at its principal office, or such other address as the
Company may hereafter designate, or when deposited in the mail, postage prepaid,
addressed to the attention of the President of the Company at such office or
other address.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his address furnished to
the Company or when deposited in the mail, postage prepaid, addressed to the
Holder at such address.

 

EIGHTH:  The Holder agrees that, if so requested by the Company or by the
underwriters managing any underwritten offering of the Company’s securities, the
Holder will not, without the prior written consent of the Company or such
underwriters, as the case may be,

 

 

5

--------------------------------------------------------------------------------


 

sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any shares subject to any such Award during the Lock-up
Period, as defined below. The “Lock-Up Period” shall mean a period of time not
exceeding 180 days or, if greater, such number of days as shall have been agreed
to by each director and executive officer of the Company in connection with such
offering in a substantially similar lock-up agreement by which each such
director and executive officer is bound. If requested by the Company or such
underwriters, the Holder shall enter into an agreement with such underwriters
consistent with the foregoing.

 

NINTH:  If the Company in its discretion determines that it is obligated to
withhold income or employment taxes required by any governmental authority with
respect to this Option or the exercise thereof, the following provisions shall
apply:

 

(a)           Payment by Participant.  The Holder shall, no later than the date
as of which the value of this Option or any shares issued upon exercise thereof
first becomes includable in the gross income of the Holder for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of any Federal, state, local and/or payroll taxes of
any kind required by law to be withheld with respect to such income.  The
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
participant.

 

(b)           Payment in Shares.  The Holder may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Common Stock to
be issued pursuant to the Option a number of shares with an aggregate fair
market value (as of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) delivering to the
Company a number of shares of Common Stock with an aggregate fair market value
(as of the date the withholding is effected) that would satisfy the withholding
amount due.

 

TENTH:  This Option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that he will not exercise the option
granted hereby nor will the Company be obligated to issue any shares of stock
hereunder if the exercise thereof or the issuance of such shares, as the case
may be, would constitute a violation by the Holder or the Company of any such
law, regulation or order or any provision thereof.  This Option is and shall be
subject in every respect to the provisions of the 2005 Stock Incentive Plan of
the Company, as amended from time to time, which is incorporated herein by
reference and made a part hereof.  In the event of any conflict or inconsistency
between the terms hereof and those of said Plan the latter shall prevail.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the effective date.

 

 

HITTITE MICROWAVE CORPORATION

 

 

 

 

 

By:

 

 

 

President

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

HITTITE MICROWAVE CORPORATION

Nonqualified Stock Option under the

2005 Stock Incentive Plan

1.             Name of Holder:

 

2.             Date of Grant:

 

3.             Maximum Number of shares for which this Option is exercisable:

 

4.             Exercise (purchase) price per share:

 

5.             Vesting Start Date:

 

6.             Expiration Date of Option:

 

7.                                       Vesting Schedule:  This Option shall
become exercisable (and the shares issued upon exercise shall be vested) (a) as
to one-third of the Maximum Number of shares, on the third anniversary of the
Vesting Start Date, and (b) as to the balance of the Maximum Number of shares,
on the fifth anniversary of the Vesting Start Date.

 

8.                                       Shares purchased upon exercise of this
Option are subject to the lockup agreement set forth in Paragraph EIGHTH of the
Option, and to the other terms of the Option and Plan.

 

The undersigned Holder hereby acknowledges and agrees to the terms of Stock
Option Grant attached hereto:

 

 

 

 

HITTITE MICROWAVE CORPORATION

(Holder Signature)

 

 

20 Alpha Road

 

 

 

Chelmsford, MA 01824

 

 

 

 

 

(Street Address)

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

(City/State/Zip Code)

 

 

 

Title:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------